Order entered on August 11, 1959, denying plaintiffs’ motion for a mandatory injunction directing the defendants to pay the plaintiffs and those similarly situated, the sum of $50 per month retirement fund instead of $35 per month, pending the trial of this action, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order entered on August 11, 1959, granting the cross motion of the defendant, Furriers Joint Council, pursuant to rule 112 of the Rules of Civil Practice for judgment on the pleadings dismissing the complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order filed. Order entered on August 11, 1959, granting cross motion of defendant, the Retirement Fund of the Fur Manufacturers, pursuant to rule 112 of the Rules of Civil Practice for judgment on the pleadings dismissing the complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.